Citation Nr: 0615492	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  05-09 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability claimed as secondary to the service-connected 
residuals of a gunshot wound to the left thigh.

2.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the RO, which denied 
entitlement to service connection for a right lower extremity 
disability.

Also on appeal were the issues of entitlement to an increased 
rating for service-connected residuals of a gunshot wound to 
the left thigh and ant to an increased rating for service-
connected hearing loss.  At his January 2006 hearing, the 
veteran withdrew his appeal concerning these issues, and they 
are not before the Board.  

In January 2006, the veteran testified at a hearing before 
the undersigned, which was held at the RO (i.e. a Travel 
Board hearing).

By March 2005 rating decision, the RO granted service 
connection for PTSD, evaluating it as 30 percent disabling, 
effective February 28, 2005.  The veteran filed a notice of 
disagreement in January 2006 seeking an increased disability 
rating.  As a statement of the case on this matter has not 
been issued, additional action by the RO is required as set 
forth below in the Remand portion of this decision.  See 
Manlincon v. West, 12 Vet. App. 328 (1999).

The issue of entitlement to an initial evaluation in excess 
of 30 percent for service-connected PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

A right leg disability is not shown to be related to any 
event or incident of the veteran's period of active duty 
service or to be caused or aggravated by his service-
connected residuals of a gunshot wound to the left thigh.


CONCLUSION OF LAW

A right leg disability was not incurred in or aggravated by 
active duty service nor is it the proximate result of the 
veteran's service-connected residuals of a gunshot wound to 
the left thigh.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Initially, it is noted that VA has an obligation to notify 
those claiming VA benefits of what information or evidence is 
needed in order to substantiate a claim, and to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim, which include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  The Court held that such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § § 3.159(a)-(c).  

That said, in March 2004 (and prior to the initial 
adjudication of this claim) the RO sent the veteran a letter 
that informed him of the evidence necessary to establish 
service connection for a right leg disability, what evidence 
they would obtain, and what evidence he should submit.  This 
letter also, essentially, requested that he provide any 
medical evidence in his possession that pertained to this 
claim.  The Board finds that the notice requirements set 
forth have been met, because while the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date - i.e. the 
latter two elements of service connection, noted above - for 
the disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes herein that the preponderance of 
the evidence is against the veteran's claim of service 
connection for a right leg disability, and any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

Regarding the duty to assist, it is noted that the veteran 
was afforded a VA medical examination relevant to the issue 
on appeal.  It is also pointed out that during the January 
2006 Travel Board hearing the veteran indicated that he would 
obtain a medical opinion to the effect that his service-
connected left leg disability was putting too much strain on 
his right leg, and it was agreed to hold the record open for 
30 days in order to allow time for him to obtain this 
evidence.  To date, however, no such evidence has been 
received.  The Board concludes VA's duty to assist has been 
satisfied.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("(VA's) duty to assist is not always a one-way 
street").  


Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Applicable Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of, or has been aggravated by, a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).


Discussion

The veteran suffered a gunshot wound to the left thigh in 
service.  Service connection for residuals of a gunshot wound 
has been in effect since January 5, 1946.  

In February 2004, the veteran filed a claim of service 
connection for a right leg disability claimed as secondary to 
his service-connected residuals of a gunshot wound to the 
left thigh.

On April 2004 VA orthopedic examination, the examiner noted 
arthritis in both knees and hips.  There was no atrophy of 
the muscles of the lower legs.  The examiner opined that the 
service-connected residuals of the gunshot wound to the left 
thigh were stable but that the veteran's ambulation was 
considerably impaired due to arthritic problems in the knees 
and hips bilaterally, which, according to the examiner, were 
not caused by the service-connected residuals of a gunshot 
wound to the left thigh.

At his hearings, the veteran essentially opined that he has a 
right lower extremity disability that was due to his service-
connected residuals of a gunshot wound to the left thigh.

At the outset, the Board notes that the veteran is not shown 
to be competent to render medical opinions upon which the 
Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Thus, the veteran's assertions as 
to the origin of any disability of the right lower extremity 
are not probative of the matter at hand.

With respect to the right lower extremity, the competent 
medical evidence reflects a diagnosis of arthritis of the 
knee and hip.  The Board notes in passing that the veteran 
also suffers from arthritis of the left knee and hip.  The 
April 2004 VA orthopedic examiner opined that the diagnosed 
disabilities of the right lower extremity were unrelated to 
the service-connected residuals of a gunshot wound to the 
left thigh.  Therefore, it follows that service connection 
for a right leg disability cannot be granted on a secondary 
basis.  38 C.F.R. § 3.310.  

The Board observes, moreover, that direct service connection 
for a right leg disability is not warranted.  The service 
medical records are silent as to the right leg, and there is 
no competent medical evidence of record regarding a right leg 
disability that is etiologically related to service.  Absent 
such a showing, service connection for a right leg cannot be 
granted on a direct basis.  38 C.F.R. § 3.303.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in April 2004, a VA examiner opined that 
the diagnosed disabilities of the right leg were unrelated to 
the veteran's service-connected residuals of a gunshot wound 
to the left thigh.  There is absolutely no competent evidence 
in support of service connection for a right leg disability 
on a direct basis.  The evidence to the contrary consists of 
the veteran's own assertions, which do not constitute 
competent medical evidence.  See Espiritu, supra.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.


ORDER

Service connection for a right leg disability is denied.


REMAND

As indicated, in March 2005, the RO granted service 
connection for PTSD.  A timely Notice of Disagreement has 
been filed with respect to the initial rating assigned, but 
the RO has not yet issued a statement of the case regarding 
that matter.  When there has been an initial RO adjudication 
of a claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and RO 
failure to issue same is a procedural defect.  Manlincon, 12 
Vet. App. at 240-41.

Pursuant to 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), if further evidence or clarification of the evidence 
or correction of a procedural defect is essential for a 
proper appellate decision, the Board is required to remand 
the case to the RO for necessary action.  Therefore, the 
Board must remand this aspect of the veteran's claim for 
preparation of a statement of the case as to the matter of 
entitlement to an increased initial disability rating for 
service-connected PTSD.  See VAOPGCPREC 16-92 (July 24, 
1992).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

The RO must take appropriate steps to 
issue a statement of the case 
concerning the issue of entitlement to 
an initial evaluation in excess of 30 
percent for service-connected PTSD.  
All indicated development should be 
taken in this regard.   The veteran 
should, of course, be advised of the 
time period within which to perfect his 
appeal.  38 C.F.R. § 20.302(b) (2005).

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


